Case 5:21-cr-00001-H-BQ Document 29 Filed 04/16/21 Page1of3 PagelD 61

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
LUBBOCK DIVISION

UNITED STATES OF AMERICA,

Plaintiff,

v.

KARAM KAYASSEH (0),
Defendant.

 

No. 3:21-CR-001-H-BU

ORDER ACCEPTING REPORT AND RECOMMENDATION AND
REFERRING THE ISSUE OF DETENTION TO THE
UNITED STATES MAGISTRATE JUDGE

Before the Court are the Notice Regarding Entry ofa Plea of Guilty, the Consent of

the Defendant, and the Report and Recommendation Concerning Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(i), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the plea of guilty, and Kayasseh is hereby adjudged guilty of Possession of Child

Pornography in violation of 18 U.S.C. § 2252(a)(4)(B). Sentence will be imposed in

accordance with the Court’s scheduling order, The Court now refers the issue of mandatory

detention pending sentencing to the Honorable Magistrate Judge Bryant.

1. Background

The Superseding Information charges a violation of 18 U.S.C. § 2252(a)(4)(B), that is

Possession of Child Pornography. On March 31, 2021, Kayasseh pled guilty to the charge.

The Honorable Magistrate Judge Bryant recommended that the plea be accepted. Having

 
Case 5:21-cr-00001-H-BQ Document 29 Filed 04/16/21 Page 2of3 PagelD 62

accepted that recommendation, Kayasseh has now been adjudged guilty of Possession of
Child Pornography.
2. Legal Standard Governing Mandatory Detention

Title 18 United States Code, Section 3143(a)(2) mandates detention after a guilty
plea if the offense of conviction is among those listed in 18 U.S.C. § 3142(f(L)(A)-(C).
Section 3142(H(1)(A) details three categories of crime—a crime of violence, a violation of
Section 1591, or an offense listed in Section 2332b(g)(5)(B). A crime of violence is defined,
among other things, as a felony under Chapters 77, 109A, 110, or 117 of Title 18. 18 U.S.C.
§ 3156(a)(4). Chapter 110 includes the statute of conviction at issue in this case—18 U.S.C.
§ 2252(a)(4)(B). Indeed, Fifth Circuit precedent provides that possession of child
pomography is a crime of violence within the meaning of 18 U.S.C. § 3142Q)C)(A). United
States v. Fitzpatrick, 44 F. App’x 653 (5th Cir. 2002).

Section 3143(a)(2) details two exceptions to mandatory detention for defendants
awaiting imposition or execution of a sentence. The defendant must be detained unless
“(A)Q) the judicial officer finds there is a substantial likelihood that a motion for acquittal or
new trial will be granted; or (ii) an attorney for the Government has recommended that no
sentence of imprisonment be imposed on the person; and (B) the judicial officer finds by
clear and convincing evidence that the person is not likely to flee or pose a danger to any
other person or the community.” Jd. Additionally, a person otherwise “subject to detention
under Section 3143(a)(2), and who meets the conditions of release set forth in Section
3143(a)(1) or (b)(1), may be ordered released, under appropriate conditions, by the judicial
officer, if it is clearly shown that there are exceptional reasons why such person’s detention

would not be appropriate.” 18 U.S.C. § 3145(c).

 

 
Case 5:21-cr-00001-H-BQ Document 29 Filed 04/16/21 Page 3of3 PagelD 63

The Court thus refers this matter to the Honorable Magistrate Judge Bryant to
determine whether Section 3143(a)(2)’s or Section 3145(c)’s exceptions are satisfied.
3. Conclusion

The issue of mandatory detention for this offense is referred to Magistrate Judge
Bryant for resolution.

So ordered on April! G , 2021.

ath.

JAMES WESLEY HENDRIX
UNTIPED STATES DISTRICT JUDGE

 

 
